Servers, J.,
dissenting. — The tax was voted upon conditions which had not been complied with when the statute was repealed. The tax when voted amounted, simply, to a proposition on the part of the township to the railroad company. The right to the tax did not accrue or become vested until the conditions had been complied with. Making preparations to comply is not a compliance. The railroad company could not be compelled to perform, and therefore the preparations made to comply did not create a binding contract. The essence of a contract is materiality and the power to enforce it against both parties. The accrued right contemplated by the statute is a vested right, and means something more than a right which may or may not accrue or vest at the option of one of the parties. An accrued right means a perfect right, which can be enforced by due process *637of law. No such right as this was in existence when the statute under which the right must have accrued was repealed. Under the acts of congress making grants of lands to the state for internal improvements, the state has made grants of a portion of the lands to certain named corporations upon conditions, and such grants have been resumed by the state, although preparations had been made to comply. The power of the state to do this has not been seriously doubted. The mere vote did not create a tax; there must be a levy. Williams v. Poor, 65 Iowa, 410. There was no levy until September, 1884. At that time the board of supervisors did not have power to make it. The statute authorizing the levy had been repealed. Prior to the repeal the right to the tax was a mere expectancy which existed under the general legislative policy of the state. A mere expectancy cannot be regarded as an accrued right. Cooley, Const. Lim., 440. Such general laws may be changed and repealed at the pleasure of the general assembly. An accrued right cannot be acquired under the expectation that such laws will be continued in force. Shiner v. Jacobs, 62 Iowa, 392. In my opinion, the court below correctly held that the facts" pleaded by the defendants were insufficient.
Reed, J., concurs in this dissent.